OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/26/2015                                                   COA No. 01-13-00975-CR
SERRANO, ANDREW J.             Tr. Ct. No. 1842255                       PD-0473-15
On this day, the Appellant's petition for discretionary review has been refused.
                                                                    Abel Acosta, Clerk

                             1ST COURT OF APPEALS CLERK
                             CHRISTOPHER A. PRINE
                             301 FANNIN
                             HOUSTON, TX 77002-7006
                             * DELIVERED VIA E-MAIL *